DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Claims 1-66, 71, 72, and 74-84 have been canceled.
Claims 89 and 90 have been added.
Claims 67-70, 73, and 85-90 are pending in the instant application.

Applicant is reminded of the election without traverse of the invention of group II, presently claims 67-70, 73, and 85-90, and the species of a histidine residue at position 27 as defined by Kabat made in the reply filed on November 27, 2018.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-70, 73, and 85-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed methods which introduce substitution mutations into “therapeutic” antibodies that contain human IgG Fc domains, said mutations being M428L and N434S in the Fc domain as well as at least one histidine substitution or insertion in the antigen binding domain.  Notably, all claims now recite that position 27 of the heavy chain must be histidine.  The open language of the instant claims (i.e. “comprising”) allows for the presence of additional histidine mutations, and claims 85-88 require an additional histidine at position 31 of the heavy chain.  Previous claim sets, and indeed the specification itself, teaches that it is the presence of “at least one” histidine somewhere in the antigen binding domain of the antibody that provides for the function of reducing antigen binding activity at pH 6.0.  It is appreciated that applicant has chosen to delete the limitation of antigen binding at a particular pH from all pending claims.  However, it is abundantly clear from the specification as filed that the purpose of applicant’s methods incorporating histidine into the antigen binding domain is to introduce pH-dependent antigen binding, and that it is not reasonable to believe that artisans would introduce histidines into the antigen binding domain just because they feel like it without gaining any advantage or beneficial property by doing so. The instant specification clearly indicates that antibodies which have the ability of binding more tightly to antigen at pH 7.4 as compared to 6.0 can be made by substituting and/or inserting at least one histidine residue into the antigen binding domain of the antibody in question.  Given the fact that the instant claims recite an open construction, and the fact that dependent limitations incorporate additional histidine mutations (such as claims 85-88), it appears that the claims encompass additional histidine substitution(s) and/or insertion(s) anywhere within the antigen binding domain.  Notably the only specific structure recited for the antibody is that of the histidine mutation itself and thus the remained of the antigen binding domain, i.e. the VH and the VL, are effectively random sequence.  To support such claims, applicant has provided a mutant anti-IL-6 receptor antibody which was previously disclosed in WO2009/125825.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins).  In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).  Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself. 
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., of record, see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., of record, see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states:
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
As discussed above, applicant has claimed methods which either make or identify from those pre-existing a large genus of antibodies which show an altered ability to bind antigen which is pH dependent.  Such methods also indicate that antibodies with the desired functional properties can be generated by adding (via substitution or insertion) one or more histidine residues into an antigen binding domain of interest. However, it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982).  
Artisans are well aware that knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. (of record) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (of record, see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (of record, see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. (of record) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).  
Applicant has pointed to WO 2009/125825 as the source of the anti-IL-6 receptor antibody used in the working examples of the instant specification.  Inspection of US2011/0111406, an English language equivalent of the ‘825 WIPO publication, indicates that the anti-IL-6 receptor antibody was made by a histidine scanning approach wherein every CDR residue was changed followed by extensive screening of the resulting library.  As can be seen in Table 2 on page 31, not all positions could be mutated and still maintain antigen binding.  Further, as is detailed in Tables 3 and 4, simply inserting a histidine was not sufficient to confer pH-dependent binding activity as only some of the positions which did not alter antigen binding showed any pH dependency, and note that tables 3 and 4 have significantly fewer members as compared to table 2.  It is appreciated that applicant has deliberately removed language from the claims indicating that the presence of the histidine mutation(s) is responsible for the function of pH-dependent antigen binding, and has even removed the requirement that the antibody made by the claimed process even has pH-dependent antigen binding properties.  However, all claims still recite that the antibody has an antigen binding site and thus the antibody reasonably maintains antigen binding function after the recited histidines are introduced into the antibody.  No antigen specificity is recited in the broadest claims, but it should be apparent that if at the end of the process the recited antibody was not capable of binding antigen, there would be no purpose in artisans practicing the claimed method as it would have no practical utility.  Newly presented dependent claims 89 and 90 recite that the antibody binds a tumor associated antigen, but as discussed above generally identification of the antigen bound by an antibody is insufficient to provide adequate written description of the antibody itself.  
It should be stated that the art recognizes that in general antigen binding is always stronger at higher pH as compared to lower pH.  See for example the sentence spanning pages 193 and 194 Patton et al. as well as Figure 3A of Ito et al. (of record).  It is worth pointing out that Ito et al. attempted to modify an antibody known to bind lysozyme by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant had significantly less binding at acidic pH as compared to the starting antibody.  It should be noted that none of the presently claimed methods provide a structure for the antigen binding domain of the antibody in question apart from a single histidine at position 27 of the heavy chain (or an additional histidine at position 31 of the heavy chain in claims 85-88).  Given that the prior art generally accepts that it is the structure of six CDRs collectively which give rise to the function of antigen binding as evidenced by Janeway et al. discussed above, it appears unreasonable to conclude that the recited histidine residues are responsible for the function of antigen binding.
Also, as evidenced by dependent claims 85-88 which add in additional histidine mutations due to the open “comprising” nature of the claims as presently recited, the claims read upon the incorporation of even more histidine residues of unspecified number and location.  Given prior art teachings such as Rudikoff et al., it appears clear that random introduction of histidine residues is not reasonably correlated with function of antigen binding, and in fact is expected to impair antigen binding activity if such alterations are allowed to take place in the CDR regions.  Also, simply screening a library for antigen binding domains with the desired property does not reasonably set forth a structure which has the desired property since the structures which actually have this property cannot reasonably be known or suggested prior to completion of the screening assay.  While the specification does provide species which show the desired property with regard to binding IL-6 receptor, such species do not appear to be representative of the genus of antibodies encompassed by the claimed methods as Ito et al. teach that the one mutant they discovered with significantly impaired antigen binding at low pH as compared to the parental antibody is due to electrostatic interactions between the mutated residue and the antigen.  Given that the instant claims are not limited to any specific antibody-antigen pair, and that the interactions between antigen and antibody are all dependent upon the specific sequences of said antigen and antibody, it appears reasonable that positions which are important in antibody X for impairing binding to antigen A at low pH will be different from the residues in antibody Y which do the same function with regard to antigen B and thus the working examples do not appear to provide a structural roadmap as to where changes are to be made for the claimed genus of methods which read upon all antibodies which bind any and all antigens.   It should be pointed out that as evidenced by the provided printout concerning antibody numbering from www.bioinf.org.uk, while position 27 is not a CDR residue according to Kabat, it is a CDR residue according to the definitions of Chothia which better approximate the loop structures found in real antibodies (see entire printout, particularly pages 3, 4, 7, and 8). Thus, according to some definitions, residue 27 of the heavy chain is actually part of CDR1, and all schemes appear to indicate that residue 31 of the heavy chain lies within CDR1.  As was taught by both Rudikoff et al. as well as Ito et al., introducing mutations into CDRs can abrogate the function of antigen binding.   
It should also be pointed out that the independent claims presently recite that the antibody in question is a “therapeutic” antibody.  Such a recitation provides for an intended use of the antibody, but does not provide any structural information or limitations to the antibody in question.  Similarly, new claims 89 and 90 recite that the therapeutic antibody binds a tumor associated antigen, a limitation which provides no information concerning the actual structure of the antibody which is administered in the claimed methods.  As such limitations such as “therapeutic antibody” and reciting that such an antibody binds a tumor associated antigen does not appear to alter the analysis as compared to plain recitation of “antibody” as appeared in earlier claim sets as such limitations do not alter the structure of the antibody reagents which must be possessed by a method’s practitioner prior to it being administered as per the instant claimed inventions.            
Therefore, it appears that the broad genus of methods of making antibodies claimed by applicant lacks adequate written description because there does not appear to be sufficient correlation between the structure of “antigen binding domain” and the maintenance of antigen binding activity in view of the introduced histidine residues.  As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of antibodies at the time the instant application was filed.


	
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that the level of skill in the art is high relating to antibodies in general and therapeutic antibodies in particular and that large numbers of therapeutic antibodies are disclosed in the prior art.  Applicant assert that introduction of histidine residues into CDRs need not abrogate antigen binding, and that in applicant’s opinion, artisans “would have been able to readily envision the sequence of a large number of representative therapeutic antibodies used according to the claimed methods (in view of the knowledge of such antibodies in the art), wherein the sequence of the therapeutic antibodies further comprise a human IgG Fc domain containing M428L and N434S substitutions in EU numbering and a histidine substitution at H27 by Kabat numbering (in view of the disclosure in the present specification).” Page 7 of the 1/7/22 remarks.  
Applicant also argues that the claimed inventions are limited to administering therapeutic antibodies and do not read upon introducing substitution mutations into therapeutic antibodies  Applicant repeats arguments that mutations do not necessarily abrogate antigen binding activity and agarin argues that since many therapeutic antibodies are known in the art the rejection should be withdrawn.
These arguments have been considered and are not persuasive.  It is important to recognize that the antibodies necessarily administered by the present claimed inventions are not pre-existing in the prior art as there is no evidence of an antibody, therapeutic or otherwise, which contains the M428L, N434S, and H27 histidine structural features.  M428L and N434S occur in the Fc domain and thus are not reasonably involved in antigen specific binding function.  Therefore, the only structure in the claim which is relevant for antigen binding is the histidine at position 27 (and additional 31 in the case of claims 85-88) of the heavy chain and the art generally recognizes that it is the structure of six CDRs which give rise to the function of antigen binding.  Applicants arguments that discussions about introducing substitution mutations into antibodies, particularly ones that impact CDR residues are misplaced because applicant has claimed methods of administering antibodies which do not recite any process steps wherein such antibodies are made are not persuasive as the antibodies recited in the claimed methods have to come from somewhere.  As has been stated repeatedly throughout prosecution at this point, antibodies that meet the structural limitations of all pending claims are not disclosed in the prior art and the instant claimed methods cannot be practiced unless such antibodies are in possession of the method’s practitioner.  Logically artisans would have to first make such antibodies prior to them being administered, and thus the correlation between maintenance of function and the introduction of mutations is highly pertinent to the claimed invention.  Applicant has argued that many therapeutic antibodies are known in the prior art, and therefore artisans would import the limitations of such structures into the claimed invention which such structures in applicant’s opinion offering a representative number such that artisans could readily envisage what has been claimed.  However, since applicant has argued that the claimed invention does not reasonably encompass performing substitution mutagenesis, why would artisans import such structural limitation into the claims since said prior art structures do not need the claim limitations?  As set forth in the rejection of record, the art recognizes that it is the CDR sequences which are correlated with the function of antigen binding, the art recognizes that CDR mutations can abrogate function as taught by both Rudikoff et al. and Ito et al., and that the histidine mutations applicant seeks to insert into unspecified sequence lies within the CDRs.  Applicant has asserted in response to earlier office actions that such mutations are not likely to impact antigen binding function, and applicant was informed that as per MPEP 2145, attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  No such declaration or other evidence appears to have been provided by applicant and thus it still appears that altering antibody structure to incorporate such histidine mutations is not correlated with maintenance of the function of antigen binding, and since by definition an antibody binds an antigen, antigen binding activity must be preserved.  Also, with regard to the data of Ito et al., applicant alleges that given that only 1 out of 12 histidine introduced CDR mutants failed to bind antigen, concerns about the correlation between the introduction of mutations into the CDR structure and maintenance of antigen binding are overblown.  However, in addition to the 12 introduced histidine mutations, Ito et al. also removed a pre-existing histidine at a CDR location and found that the resulting mutant also failed to bind antigen (i.e. the 1LC mutant in addition to the L3A mutant acknowledged by applicant, see most particularly the paragraph spanning the left and right columns of page 86 of Ito), such that out of 13 CDR mutations two completely lost binding activity, which is about 15%.  Such data, including that of Rudikoff et al., indicate that alteration to CDR structures as small as a single substitution event can and do abrogate binding some of the time, and there does not appear to be any way to predict what changes will or will not abrogate binding based upon the teachings of the prior art of that which is disclosed in the instant specification.  Given that the only limitation upon the structure of the instant administered antibodies is that they have to have a histidine at residue 27 of the heavy chain, the fact that a single CDR residue is insufficient to reasonably bind any antigen, and the fact that the breadth of the claims reasonably encompass any and all “therapeutic” antibodies without limitation except for new claims 89 and 90 which require the “therapeutic” antibody to bind a tumor associated antigen (and thus serves to define the antigen bound rather than the structure of the administered antibody itself), and the fact that substitution mutations as small as a single CDR residue can eliminate antigen binding, it does not appear that the working examples of the instant specification provide a representative sampling of the breadth of antibodies which are needed to perform the claimed administration methods.  It is also worth mentioning that the specification does not appear to provide a list of antibodies that applicant believes to be “therapeutic” in nature (so as to aid artisans in distinguishing such antibodies from “non-therapeutic” antibodies) nor does the specification appear to disclose any particular structural feature or features which when present provide for the function of being “therapeutic”.  Thus “therapeutic” is a functional term that is not reasonably correlated with any specific structure.  As has been stated many times over, while the prior art may contain a large number of antibody sequences, antibody sequences with histidine residues at position 27 of the heavy chain do not appear to be common, and position H27 (as well as H31) are CDRs residues and thus applicant’s claimed methods seek to alter the very structures disclosed in the prior art which are known to give rise to the functional property of antigen binding even though applicant asserts that substitution mutagenesis is not required to practice the claimed administration methods.  Therefore, given that the CDR structures are known to be critically important for the function of antigen binding and applicant actively seeks to alter the CDRs via histidine mutagenesis, contrary to applicant’s assertions it does not appear reasonable that artisans could readily envisage the genus of antibodies (therapeutic or otherwise) that have applicant’s CDR mutations yet maintain the function of antigen binding as the amount of structure present in the claims as recited is not correlated with the function of binding antigen.
The rejection is maintained.


Claims 67-70, 73, and 85-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed methods for facilitating antibody mediated uptake, for increasing the number of antigens bound by an antibody, for augmenting antigen removal from plasma, for improving pharmacokinetics, for facilitating intracellular dissociation of an antigen, for facilitating extracellular release of antibody, and for reducing total or free plasma antigen concentration, all of which recite the same active method steps.  Specifically, the claims indicate that by mutating residues 27 of the heavy chain to histidine, position 428 of the heavy chain to leucine, and position 434 to serine, all of the intended results recited in the preambles of claims 67-70 and 73 will occur.  It should be noted that these intended outcomes reasonably are only apparent in vivo, and the active, observable process steps appear to be identical among claims 67-70 and 73 even though the preambles are quite different.  All of these claims require the antibody to bind antigen and have paired VH and VL domains.  To support such methods, the applicant has provided a mutant anti-IL-6 receptor antibody which was previously disclosed in WO2009/125825. 
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., of record, see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., of record, see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is CDRs within an antibody which are critically important for binding antigen.  It should be noted that the instant specification teaches it is the introduction of histidine residues into the variable domain which allow for the antibody to bind antigen in a pH-sensitive manner such that antigen binding is tighter as physiological pH (about 7.4) and is weaker at low pH (such as in an endosome), and applicant believes that this will allow for an antibody to be preferentially recycled out of the cell such that it can bind another antigen rather than being destroyed (see for example the paragraph spanning pages 2 and 3 of the instant specification as well as Figure 3 of US 2011/011406 for a pictorial representation of what applicant believes is occurring).  Thus the ability for the antibody to bind antigen in a pH-dependent manner appears to be critically required in order to achieve the aims set forth in the preambles of claims 67-70 and 73 even though such a limitation was removed by applicant in the most recent claims received May 18, 2020.  
Applicant has pointed to WO 2009/125825 as the source of the anti-IL-6 receptor antibody used in the working examples of the instant specification.  Inspection of US2011/0111406, an English language equivalent of the ‘825 WIPO publication, indicates that the anti-IL-6 receptor antibody was made by a histidine scanning approach wherein every CDR residue was changed followed by extensive screening of the resulting library.  As can be seen in Table 2 on page 31, not all positions could be mutated and still maintain antigen binding.  Further, as is detailed in Tables 3 and 4, simply inserting a histidine was not sufficient to confer pH-dependent binding activity as only some of the positions which did not alter antigen binding showed any pH dependency, and note that tables 3 and 4 have significantly fewer members as compared to table 2.  It is appreciated that applicant has deliberately removed language from the claims indicating that the presence of the histidine mutation(s) is responsible for the function of pH-dependent antigen binding, and has even removed the requirement that the antibody made by the claimed process even has pH-dependent antigen binding properties.  However, all claims still recite that the antibody has an antigen binding site and thus the antibody reasonably maintains antigen binding function after the recited histidines are introduced into the antibody.  No antigen specificity is recited, but it should be apparent that if at the end of the process the recited antibody was not capable of binding antigen, there would be no purpose in artisans practicing the claimed method as it would have no practical utility.  
Ito et al. (of record) attempted to modify an antibody known to bind lysozyme by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant had significantly less binding at acidic pH as compared to the starting antibody.  It should be noted that none of the presently claimed methods provide a sequence for the antigen binding domain of the antibody in question apart from a single histidine at position 27 of the heavy chain (or an additional histidine at position 31 of the heavy chain in claims 85-88).  Given that the prior art generally accepts that it is the CDRs collectively which ensure antigen binding as evidenced by Janeway et al. discussed above, it appears unreasonable to conclude that the recited histidine residues are all that is needed to ensure the function of antigen binding, or that simply adding a histidine will result in making antigen binding of an antibody pH-dependent.  Note that while pH-dependent antigen binding is no longer positively recited the specification provide ample evidence that it is this property which is needed in order to observe the intended results recited in the preambles of claims 67-73. It should be pointed out that as evidenced by the provided printout concerning antibody numbering from www.bioinf.org.uk, while position 27 is not a CDR residue according to Kabat, it is a CDR residue according to the definitions of Chothia which better approximate the loop structures found in real antibodies (see entire printout, particularly pages 3, 4, 7, and 8). Thus, according to some definitions, residue 27 of the heavy chain is actually part of CDR1, and all schemes appear to indicate that residue 31 of the heavy chain lies within CDR1.  As was taught by both Rudikoff et al. as well as Ito et al., introducing mutations into CDRs can abrogate the function of antigen binding.  Thus, based upon the teachings of the art it does not appear reasonable that the introduction of the histidine residues at the recited locations within the heavy chain necessarily do not impact the ability to bind antigen.  Further, if the introduced histidines do not yield an antibody that has pH-dependent antigen binding, it does not appear that the intended results recited in the instant claims will reasonably occur.  Thus, it appears that it would take an undue amount of unpredictable basic science research and experimentation to make antibodies that are able to achieve the goals recited in the instant claimed methods, including the goal of binding to antigen as the position in question (27 and 31 of the heavy chain) reasonably are CDR residues as discussed above, especially as no other sequence information is provided in the claims that reasonably is pertinent to the question of antigen binding. 
Therefore, in view of the breadth of the claimed invention, the guidance and direction of the specification, and the teachings of the art, artisans would be unable to make the full breadth of antibodies which meet all of the intended use limitations recited in the instant claims, including but not limited to actually maintain antigen binding, without first conduction additional unpredictable basic science research and experimentation.

Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.  Applicant begins by asserting that greater than 90% of the antibodies made by Ito et al. still bound antigen and therefore artisans would have no trouble in makings the antibodies needed to practice the instant claimed methods.  Applicant argues that based upon the data of the working examples, artisans could readily practice the invention as claimed.  Applicant also argues that the level of skill in the art is high and that it is routine to modify the materials and methods disclosed in the specification or otherwise known in the art to practice the claimed inventions.    
These arguments have been considered and have not been found persuasive.  The rejection of record discusses how the required introduction of one or more histidine residues, such as at position H27 and H31, which are considered to lie within a CDR impact antigen binding. The rejection of record sets forth why mutating an antibody to contain histidine residues in the variable domain, such as within the CDRs, is not reasonably predictable with respect to maintaining antigen binding activity even to the highly skilled artisans of the biomedical arts even if the actual molecular biology required to introduce the mutation is reasonably trivial as of the filing sate of the instant application.  Applicant has argued that greater than 90% of the mutants of Ito et al. retained antigen binding, but inspection of the paragraph spanning the left and right columns of page 86 of Ito et al. indicate that out of 13 CDR mutants (12 introducing a CDR histidine, one removing a pre-existing histidine), two antibodies (i.e. L1C and L3A) failed to bind antigen, which is approximately 15%.  Notably, based upon the present evidence, it does not appear knowable a priori where substitutions mutations will necessarily be tolerated, and even with the development of additional tools post-filing such as AlphaFold, determining how a polypeptide interacts with its ligand at the interface region simply by looking at sequence information is presently not reasonably knowable (Perrakis et al., see entire document, particularly the left columns of pages 2 of 6 and 5 of 6).  Note that if the antibody is not capable of binding its antigen, it is impossible to facilitate antibody-mediated antigen uptake, increase the number of antigens bound, augment antigen elimination from plasma, improve pharmacokinetics, and reduce total or free plasma antigen no matter what mutations are or are not made within the Fc domain of the antibody.  While applicant is correct that artisans could readily make the necessary mutations as recited as being necessarily present in the instant administered antibodies, based upon the evidence of record maintenance of antigen binding activity is not reasonably assured, and if the antibody does not maintain binding activity it is not reasonable to conclude that artisans have actually practiced that which is presently claimed.       


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 67-70, 73 and 85-90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igawa et al. (WO2009/125,825) in view of Chamberlain et al. (US 2009/0163699) for the reasons of record.  Please note that WO2009/125,825 is a Japanese publication of PCT/JP2009/057309 and thus all citations with regard to this reference are made based upon the English language translation found in its US national stage entry under 35 USC 371 which published as US 2011/0111406.
Igawa et al. disclose methods for altering the ability of an antibody to bind its cognate antigen base upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH increasing the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  Mutants with antigen binding activity which is dependent upon pH can also be selected from an antigen binding domain library (see particularly the last sentence of paragraph [0064] and [0236]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Substitution mutation to H27 is also disclosed, as is H31 (see for example Table 1 and paragraphs [0166-0167]).  These teachings differ from the instant claimed methods in that Igawa et al. do not disclose making the M428L and N434S mutations in the Fc domains of their therapeutic antibodies  
Chamberlain et al. disclose making various mutant antibodies that display increased in vivo half-life that were generated by introducing the M428L and N434S substitution mutations into multiple human Fc domains (see entire document, particularly the abstract, claims, examples 1 and 4, and Figures 3, 5, 6, 8-22).  Notably, they disclose that their Fc mutations increase the ability of the antibody to bind FcRn (via its Fc domain) at pH 6 as compared to the wild type sequence which allows said antibody to be recycled back to the cell surface rather than being degraded in an endosome, thereby increasing the half-life of the antibody in vivo (see for example paragraphs [0046] and [0139]).  The double mutant M428L and N434S is taught as being particularly good at extending half-life in vivo (see particularly paragraph [0203]).  Such antibodies are disclosed as binding numerous tumor associated antigens (see particularly paragraphs [0124-0130]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods disclosed for antibody production disclosed by Igawa et al. to include the presence of M428L and N434S mutations in the constant domain of said antibodies.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Chamberlain et al.  Indeed, given that Igawa et al. disclose that their antibodies are advantageous as they bind more copies of antigen before being degraded by the body as compared to a normal antibody, extending half-life even more by altering residues in the Fc domain which influence FcRn binding would serve to further increase the number of antigens which could be bound by a single antibody before it is ultimately destroyed and thus would serve to improve the function of the antibodies disclosed by Igawa et al.   

Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.  Applicant begins by asserting that artisans would not have been motivated to combine the cited art to arrive at the claimed invention and that if they did so they would have no expectation of success in doing so absent the teachings of the instant specification.  Applicant then reiterates why the claimed invention is not anticipated by either reference.  Specifically, applicant argues that the methods of Igawa et al. do not contain the M428L and N434S Fc mutations while the methods of Chamberlain et al. do not teach histidine mutagenesis in the antigen binding domain of an antibody to alter the pH dependence of antigen binding in said antibody.  It should be noted that both of these facts are clearly enunciated in the rejection of record.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant next asserts that artisans would have had no reason to modify the methods of Igawa et al. to arrive at what is presently claimed with a reasonable expectation of success.
This argument is not persuasive.  As was set forth in the prior office action, artisans would have been motivated to add the mutations of Chamberlain et al. into the methods of Igawa et al. in order to gain the advantage of increased antibody half life as was disclosed by Chamberlain et al.  Applicant is reminded that the motivation for ordinary artisans to combine the teachings of the prior art to arrive at that which has been claimed need not be the same as applicant’s motivations in making the claimed invention, and that while the instant claim preambles recite numerous anticipated results, the actual observable process steps, i.e. administration of an antibody that contains M428L and N434S Fc mutations and a histidine at residue 27 of the heavy chain (and 31 as well in claims 85-88) appear to be the same in all pending claims.  The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67-70, 73, and 85-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,868,948 in view of Igawa et al. (WO2009/125,825) and in view of Chamberlain et al. (US 2009/0163699).  Please note that WO2009/125,825 is a Japanese publication of PCT/JP2009/057309 and thus all citations with regard to this reference are made based upon the English language translation found in its US national stage entry under 35 USC 371 which published as US 2011/0111406.
The issued claims recite methods wherein nucleic acid sequences encoding antibodies are mutated to encode histidine residues in order to decrease binding activity of the antibody at low pH as compared to high pH followed by recovery of the expressed antibody (see all claims, most notably claims 2, 10, and 19).  Notably, the claimed methods explicitly recite that “wherein the produced antibody binds to the antigen in plasm in vivo and dissociates from the bound antigen under conditions present in an endosome in vivo”.  Such methods differ from that which is presently claimed in that the antibodies generated by the patented methods are not recited as necessarily containing a histidine at positions 27 and 31 of the heavy chain and are not recited as comprising the M428L N434S mutations in their constant domains.  
Igawa et al. disclose methods for altering the ability of an antibody to bind its cognate antigen base upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH increasing the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  Mutants with antigen binding activity which is dependent upon pH can also be selected from an antigen binding domain library (see particularly the last sentence of paragraph [0064] and [0236]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Substitution mutation to H27 is also disclosed, as is H31 (see for example Table 1 and paragraphs [0166-0167]).  
Chamberlain et al. disclose making various mutant antibodies that display increased in vivo half-life that were generated by introducing the M428L and N434S substitution mutations into multiple human Fc domains (see entire document, particularly the abstract, claims, examples 1 and 4, and Figures 3, 5, 6, 8-22).  Notably, they disclose that their Fc mutations increase the ability of the antibody to bind FcRn (via its Fc domain) at pH 6 as compared to the wild type sequence which allows said antibody to be recycled back to the cell surface rather than being degraded in an endosome, thereby increasing the half-life of the antibody in vivo (see for example paragraphs [0046] and [0139]).  The double mutant M428L and N434S is taught as being particularly good at extending half-life in vivo (see particularly paragraph [0203]).  Such antibodies are disclosed as binding numerous tumor associated antigens (see particularly paragraphs [0124-0130]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods disclosed for antibody production recited in the issued claims to include the presence of M428L and N434S mutations in the constant domain of said antibodies.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Chamberlain et al., especially as the antibodies of the issued claims are recited as being used in vivo as part of pharmaceutical compositions.  Ordinary artisans would also have been motivated to include histidine mutations as positions 27 and 31 of the heavy chain as such positions are taught by Igawa et al. as being desirable when making antibodies that display a pH-dependence in antigen binding.

Applicant has again acknowledged the rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter in the response received January 7, 2022.
Since no terminal disclaimer has been filed the rejection is maintained.


Claims 67-70, 73, and 85-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,890,377 in view of Igawa et al. (WO2009/125,825) and in view of Chamberlain et al. (US 2009/0163699).  Please note that WO2009/125,825 is a Japanese publication of PCT/JP2009/057309 and thus all citations with regard to this reference are made based upon the English language translation found in its US national stage entry under 35 USC 371 which published as US 2011/0111406.
The issued claims recite methods of removing antigens from plasma by administering human or humanized IgG antibodies that bind antigen more tightly at pH 7.0 as compared to pH 5.8, wherein such antibodies are made by introducing histidine mutations into the variable domain (see all claims, most particularly claim 11).  Notably, the claimed methods explicitly recite that “wherein the produced antibody binds to the antigen in plasma in vivo and dissociates from the bound antigen under conditions present in an endosome in vivo”.  Antigens recited as being bound by the antibodies administered in the issued methods include tumor associated antigens, such as CD20 which is a marker often overexpressed in B-cell tumors.  Such methods differ from that which is presently claimed in that the antibodies generated by the patented methods are not recited as comprising the M428L N434S mutations in their constant domains and are not recited as necessarily containing a histidine residue at positions 27 and 31 of the heavy chain.
Igawa et al. disclose methods for altering the ability of an antibody to bind its cognate antigen base upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH increasing the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  Mutants with antigen binding activity which is dependent upon pH can also be selected from an antigen binding domain library (see particularly the last sentence of paragraph [0064] and [0236]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Substitution mutation to H27 is also disclosed, as is H31 (see for example Table 1 and paragraphs [0166-0167]).  
Chamberlain et al. disclose making various mutant antibodies that display increased in vivo half-life that were generated by introducing the M428L and N434S substitution mutations into multiple human Fc domains (see entire document, particularly the abstract, claims, examples 1 and 4, and Figures 3, 5, 6, 8-22).  Notably, they disclose that their Fc mutations increase the ability of the antibody to bind FcRn (via its Fc domain) at pH 6 as compared to the wild type sequence which allows said antibody to be recycled back to the cell surface rather than being degraded in an endosome, thereby increasing the half-life of the antibody in vivo (see for example paragraphs [0046] and [0139]).  The double mutant M428L and N434S is taught as being particularly good at extending half-life in vivo (see particularly paragraph [0203]).  Such antibodies are disclosed as binding numerous tumor associated antigens (see particularly paragraphs [0124-0130]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods disclosed for antibody production recited in the issued claims to include the presence of M428L and N434S mutations in the constant domain of said antibodies.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Chamberlain et al., especially as the antibodies of the issued claims are recited as to patients for in vivo use.  Further, ordinary artisans would also have been motivated to include histidine mutations as positions 27 and 31 of the heavy chain as such positions are taught by Igawa et al. as being desirable when making antibodies that display a pH-dependence in antigen binding which is the entire purpose of the issued method claims.

Applicant has again acknowledged the rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter in the response received January 7, 2022.
Since no terminal disclaimer has been filed the rejection is maintained.


Claims 67-70, 73, and 85-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,618,965.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate that which is presently claimed.
The issued claims recite methods of modifying antibodies which involve introducing specific mutations at specific locations, including histidines at position 27 and 31 of the heavy chain, as well as leucine at position 428 and serine at position 434 of the heavy chain (see all issued claims, most particularly claims 8, 11, 15-17, and 30).  Notably antibodies containing the histidine residues in the antigen binding domains are recited as having antigen binding activity that varies according to pH (see claims 15-17).  Thus the antibodies generated by the methods of the issued claims make products that have the structural features recited in the instant claims (i.e. histidines at positions 27 and 31, leucine at position 428 and serine at position 4343, all of the heavy chain) and also comprise additional structural modifications.  Since the issued claims require additional structural elements to be present in the resulting antibodies, the issued claims are narrower in scope and thereby anticipate that which is instant claimed.  

Applicant has again acknowledged the rejection and has asked that it be held in abeyance until the indication of otherwise allowable subject matter in the response received January 7, 2022.
Since no terminal disclaimer has been filed the rejection is maintained.




Claims 89 and 90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,618,965 as applied to claims 67-70, 73, and 85-88 above, and further in view of in view of Igawa et al. (WO2009/125,825) and in view of Chamberlain et al. (US 2009/0163699).  Please note that WO2009/125,825 is a Japanese publication of PCT/JP2009/057309 and thus all citations with regard to this reference are made based upon the English language translation found in its US national stage entry under 35 USC 371 which published as US 2011/0111406.
The inventions of the issued claims of the ‘965 patent have been discussed above and differ from the instant claimed methods in that the identity of the antigen bound by the administered antibodies is never recited in the issued claims and thus the  issued claims do not recite that the antibodies bind tumor associated antigens.
Igawa et al. disclose methods for altering the ability of an antibody to bind its cognate antigen base upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH increasing the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  Mutants with antigen binding activity which is dependent upon pH can also be selected from an antigen binding domain library (see particularly the last sentence of paragraph [0064] and [0236]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Substitution mutation to H27 is also disclosed, as is H31 (see for example Table 1 and paragraphs [0166-0167]).  
Chamberlain et al. disclose making various mutant antibodies that display increased in vivo half-life that were generated by introducing the M428L and N434S substitution mutations into multiple human Fc domains (see entire document, particularly the abstract, claims, examples 1 and 4, and Figures 3, 5, 6, 8-22).  Notably, they disclose that their Fc mutations increase the ability of the antibody to bind FcRn (via its Fc domain) at pH 6 as compared to the wild type sequence which allows said antibody to be recycled back to the cell surface rather than being degraded in an endosome, thereby increasing the half-life of the antibody in vivo (see for example paragraphs [0046] and [0139]).  The double mutant M428L and N434S is taught as being particularly good at extending half-life in vivo (see particularly paragraph [0203]).  Such antibodies are disclosed as binding numerous tumor associated antigens (see particularly paragraphs [0124-0130]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the methods of the issued claims to include antibodies that bind tumor associated antigens.  The ordinary artisan would have been motivated to do so as antibodies having structural features recited in the issued claims including the presence of M428L and N434S mutations in the constant domain as well as histidine mutations as positions 27 and 31 of the heavy chain would gain the advantages of increased in vivo half-life and pH dependent antigen binding as  disclosed for the antibodies of Chamberlain et al. and Igawa et al. in addition to the advantage of increased immunogenicity as recited in the issued claims.  Such properties are advantageous for antibodies that treat tumor associated antigens was explicitly taught by Chamberlin et al. and note that reasonably cancer treatments need to be administered to the patient in order to actually work and provide benefit to the patient in question.  


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644